                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                            Case No. 1:20-cv-20360-BLOOM/Louis

JEFFREY PETER DATTO, PH.D.,

        Plaintiff,

v.

FLORIDA INTERNATIONAL UNIVERSITY
BOARD OF TRUSTEES, et al.,

      Defendants.
________________________________/

                                             ORDER

       THIS CAUSE is before the Court upon pro se Plaintiff’s Expedited Motion for Alternative

Service of Process through Process Server by Electronic Mail, or in the Alternative, for a 90-Day

Extension of Time to Effect Personal Service, ECF No. [12] (“Motion”). The Court has reviewed

the Motion, the record in this case, the applicable law, and is otherwise fully advised. For the

following reasons, the Motion is denied as moot.

       Plaintiff filed this action on January 28, 2020, see ECF No. [1], which generated a service

deadline of April 27, 2020. The Motion represents that Plaintiff reached out to counsel for

Defendant, FIU Board of Trustees (“Defendant”), on February 11, 2020 and was told that service

is not accepted by mail and that Plaintiff was to “have the Complaint properly served to [counsel’s]

office on behalf of the Board of Trustees.” ECF No. [12] at 2. Plaintiff then unsuccessfully

requested Defendant to agree to waive service, so he retained the services of a process server. See

id. On March 31, 2020, Defendant’s counsel’s office instructed Plaintiff by email to have the

process server email them a copy of his badge and the complaint, and they relayed that they would
                                                          Case No. 1:20-cv-20360-BLOOM/Louis


let Plaintiff know if they will accept service. See ECF No. [13]. The process server provided the

requested information to Defendant’s counsel’s office on April 1, 2020. See id.

       On April 2, 2020, Defendant’s counsel’s office by email informed the process server that

“[a]t this time due to exigent circumstances caused by the COVID-19/Coronavirus situation, our

office will accept service for this Complaint via email. . . . please note that this acceptance does

not waive FIU’s right to require service by legally available means in the future once we have

returned to normal operations.” See id. The returned proof of summons, moreover, reflects that

Defendant was served on April 1, 2020, and it attaches the correspondence between the process

server and Defendant’s counsel’s office. See id. The record, accordingly, demonstrates that

Defendant has accepted service of process, and Defendant’s response deadline to the Complaint is

April 22, 2020. See ECF No. [14]. The relief that Plaintiff seeks in the Motion is, consequently,

unnecessary and the matter is moot.

       Accordingly, it is ORDERED AND ADJUDGED that the Motion, ECF No. [12], is

DENIED AS MOOT.

       DONE AND ORDERED in Chambers at Miami, Florida, on April 9, 2020.




                                                        _________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of Record

Jeffrey Peter Datto, Ph.D.
3352 W. 98th Place
Hialeah, FL 33018
215-915-4416



                                                 2
                               Case No. 1:20-cv-20360-BLOOM/Louis


Email: jpdatto@gmail.com




                           3
